DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both upper tether and lower tether.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 520 in paragraph [0068].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Kwon, U.S. 2019/0054890 (“Kwon”).  Kwon discloses a seat airbag device (abstract) for a vehicle (abstract), comprising: 
a main chamber (200) stored in a vehicle seat (100, [0046]), located at a side of an occupant of the vehicle [0046] and configured to deploy toward a front of the vehicle [0047] when gas is injected to the main chamber; 
a sub-chamber (230) connected to a front portion of the main chamber [0050] and configured to deploy in a direction (claim 1) intersecting a deployment direction of the main chamber (abstract) when the gas is injected to the sub-chamber; and 
an expansion portion (210, 250) configured to expand when the gas is injected to the expansion portion and extending from the front portion of the main chamber to an upper or lower portion of the sub-chamber (210, 250).
In reference to claim 2, 4, 6, 8, and 9, Kwon further discloses [[claim 2]] a gas injector (400) connected to the main chamber and configured to inject the gas into the main chamber;
[[claim 4]] wherein: the sub-chamber comprises a first connection portion [0035] connected to the main chamber, and the gas injected into the main chamber is directed to the sub-chamber via the first connection portion (fig. 1);
[[claim 6]] wherein the expansion portion is configured to expand to have a planar shape (fig. 1, 2) extending from the main chamber to the sub-chamber;
[[claim 8]] wherein the main chamber, the sub-chamber, and the expansion portion are located at each side of the vehicle seat and configured to deploy symmetrically with respect to the vehicle seat (fig. 6); and 
[[claim 9]] further comprising a tether (300) having a first end (130, [0048]) connected to the vehicle seat and a second end connected to the sub-chamber (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Kwon in view of H. Kwon 2020/0384941 (“Kwon 2020”).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Kwon discloses wherein the expansion portion is configured to expand in a direction [0040] from a lower portion of the front portion of the main chamber (250) toward the front of the vehicle and but is not connected to the lower portion of the sub-chamber.  Kwon 2020 teaches connecting the lower portion of the front portion of the main chamber to the lower portion of the sub chamber (tether T5).  Kwon further teaches [[claim 10]] the tether comprises: an upper tether (T1) having a first end (at F) connected to an upper portion of a seatback (upper F) and a second end (H1) connected to the upper portion of the sub-chamber; and a lower tether (T5) having a first end (at F) connected to a lower portion of the seatback (lower F) or a seat cushion and a second end (H4) connected to the lower portion of the sub-chamber.  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it comprised the connection in view of the teachings of Kwon 2020 obvious so as to pull the chest chamber toward the occupant, thereby supporting the occupant’s chest [0033].
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Hiraiwa et al. U.S. 2017/0182962 (“Hiraiwa”).  Kwon does not disclose a diffuser.  Hiraiwa teaches a diffuser (44) located within a main chamber (50) and configured to guide a flow of the gas [0053] injected into the main chamber in a vertical direction [0053].  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it comprised the diffuser in view of the teachings of Hiraiwa obvious so as to retain the inflator by fastening together with the airbag as well as controlling the direction of the discharged inflation gas [0053].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of R. Mihm, U.S. 2015/0314748.  Kwon does not directly disclose the shape of its tether.  Mihm teaches a tether as planar (42).  One of ordinary skill in the art at the time the invention was filed would find modifying Kwon such that it comprised the tether as planar in view of the teachings of Mihm obvious so as to counteract bending and twisting that might otherwise occur [0025].

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/              Primary Examiner, Art Unit 3614